Citation Nr: 0906862	
Decision Date: 02/24/09    Archive Date: 03/03/09	

DOCKET NO.  05-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
ankle pain with early degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1972, and from March 1973 to May 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

This case was previously before the Board in September 2007, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

The Veteran's service-connected left ankle pain with early 
degenerative changes is currently productive of a marked 
limitation of motion of the left ankle.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but no more, for 
service-connected left ankle pain with early degenerative 
changes have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a and Part 4, Codes 5003, 5271 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in June 2007, as well as 
both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks an increased evaluation for 
service-connected left ankle pain with early degenerative 
changes.  In that regard, disability evaluations, in general, 
are intended to compensate for the average impairment of 
earning capacity resulting from a service-connected 
disability.  They are primarily determined by comparing 
objective clinical findings with the criteria set forth in 
the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2008).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the Veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation of parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints, or muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2008); see also 38 C.F.R. § 4.45 (2008).  

In the present case, at the time of a VA fee basis orthopedic 
examination in February 2003, the Veteran gave a history of 
left ankle dislocation in 1974, following which he 
experienced pain, weakness, and, at the time, an inability to 
walk.  Reportedly, at present, the Veteran experienced some 
limitation of walking, such that he found it necessary to 
"rest and stay off" his left ankle at times of flareups.  
However, the Veteran was still able to brush his teeth, dress 
himself, shower, vacuum, walk, drive a car, shop, take out 
trash, climb stairs, and garden.  According to the Veteran, 
he had been employed in building maintenance since 1993, with 
his last date of employment being October 7, 2002.  

On physical examination, the Veteran displayed a normal 
posture, though with an abnormal gait characterized by a limp 
to the left.  At the time of examination, there were no 
clinical signs of abnormal weightbearing.  Further 
examination revealed a left malleolar swelling with some 
malleolar protrusion and deformity, though not to the extent 
that the Veteran found it necessary to utilize any device in 
order to ambulate.  Range of motion measurements of the left 
ankle showed dorsiflexion to 10 degrees, with pain at zero 
degrees.  Plantar flexion was to 45 degrees with no pain, 
suggesting a decrease in range of motion on the left of 
approximately 10 degrees.  At the time of examination, pain 
was the main factor affecting movement of the Veteran's left 
ankle.  However, there was no evidence of any fatigue, 
weakness, lack of endurance, or incoordination.  Radiographic 
studies of the Veteran's left ankle showed some deformity of 
the talus, suggestive of an old healed fracture.  Also noted 
were degenerative changes and deformity at the subtalar 
joint, with accompanying prominent marginal osteophytosis 
projecting upwardly and laterally.  Significantly, at the 
time of examination, it was the opinion of the examiner that 
the Veteran experienced no significant limitation of normal 
functioning, except during the aforementioned flareups.  

In a rating decision of March 2003, the RO granted a 
10 percent evaluation for the Veteran's service-connected 
left ankle pain with early degenerative changes, effective 
from January 8, 2003, the date of receipt of his claim for 
increase.  

During the course of VA outpatient treatment in November 
2003, the Veteran complained of chronic pain in his left 
ankle since the time of a previous accident in 1974, at which 
time his ankle was "badly dislocated."  According to the 
Veteran, he was currently receiving no medication for his 
service-connected left ankle disability, and was of the 
opinion that "bad weather" had caused it (that is, his left 
ankle) to "flareup."  

At the time of subsequent VA outpatient treatment in mid-
November 2004, the Veteran complained of increasing left 
ankle pain which had been worsening over the past several 
months.  Noted at the time was that the Veteran did "walk 
quite a bit."  Physical examination of the Veteran's left 
ankle showed evidence of a decreased range of motion and 
strength, with minimal trace edema, but no peripheral 
cyanosis.  Radiographic studies were consistent with post-
traumatic changes involving the lateral aspect of the left 
ankle, with significant hypertrophic bone formation arising 
from the lateral margin of the talus just below the lateral 
malleolus, resulting in a prominence in the lateral aspect of 
the ankle.  At the time of examination, no focal soft-tissue 
swelling could be identified.  The ankle mortise appeared 
intact, with no obvious talar dome defect, but with a 
prominent os trigonum.  Significant degenerative changes of 
the subtalar joints were suggested, along with mild diffuse 
osteopenia, though with no evidence of any acute fracture or 
dislocation.  

At the time of a private orthopedic examination in March 
2005, the Veteran complained of various left ankle problems 
which were "moderately severe," and which seemed to gradually 
be getting worse.  According to the Veteran, he was currently 
receiving VA disability benefits, having retired in 1993.  

On physical examination, the Veteran's gait was described as 
markedly antalgic on the left.  Examination of the Veteran's 
left ankle showed an obvious bony prominence over the lateral 
malleolus which was extremely tender, though with intact 
neurovascular status.  Subtalar motion was described as 
essentially nil, and with associated pain.  Ankle flexion and 
extension were limited by pain throughout, though the Veteran 
was able to come to neutral in dorsiflexion, with 
approximately 20 degrees of plantar flexion.  Significantly, 
at the time of the examination, the anterior drawer sign was 
negative, and there was no evidence of any gross instability.  
Radiographic studies showed evidence of a narrowing of the 
tibiotalar joint with excessive heterotopic ossification at 
the level of the lateral malleolus.  The subtalar joint space 
was also narrowed, with accompanying significant degenerative 
change, and a large projecting spur at the posterior aspect 
of the tibiotalar articulation.  

During the course of VA outpatient treatment in December 
2006, it was noted that deep tendon reflexes at the Veteran's 
ankles were 2+ and equal bilaterally, with sensation which 
was intact to light touch distally.  

At the time of a private orthopedic examination in October 
2007, the Veteran complained of pain primarily in the lateral 
aspect of his left ankle and in the subtalar region, for 
which he took medication three times daily.  Physical 
examination of the Veteran's left ankle revealed an extremely 
large exostosis which was quite tender to the touch over the 
lateral malleolus, in conjunction with minimal 
anterior/posterior tibiotalar motion.  Moreover, the Veteran 
basically refused subtalar examination secondary to pain.  
Noted at the time of examination was that the Veteran walked 
with a markedly antalgic gait.  Radiographic studies revealed 
a large amount of heterotopic ossification over the lateral 
aspect of the left ankle, with accompanying degenerative 
narrowing in the tibiotalar joint, and no radiographic 
remnant of the subtalar joint.  The pertinent diagnosis noted 
was of left ankle pain; and heterotopic ossification with 
degenerative arthritis.  Given the complexity of the 
Veteran's left ankle pathology, he was referred for further 
evaluation by a foot and ankle surgical specialist.  

At the time of a recent VA orthopedic examination in 
September 2008, it was noted that the Veteran's claims folder 
was available, and had been reviewed.  When questioned, the 
Veteran complained of left ankle pain which had been present 
"throughout the years."  Reportedly, though he had in the 
past been seen by several physicians, who had recommended 
surgical fusion of his left ankle, the Veteran had declined 
that type of procedure.  

When further questioned, the Veteran complained of chronic 
daily pain in his left ankle, of an intensity ranging around 
4 to 8 out of 10.  The Veteran described his pain as a 
"toothache and/or throbbing," for which he took two separate 
medications, one three times daily, and one twice daily.  
When further questioned, the Veteran complained of stiffness 
in his left ankle, but with no heat.  Also noted was some 
occasional redness.  The Veteran denied any problems with 
flareups, as manifested by episodes of acute pain, heat, 
redness, or swelling, and similarly denied the use of an 
ankle brace or Ace wrap.  However, he did occasionally use a 
cane.  Currently, the Veteran was unemployed, having worked 
from 1993 to 2000 for a maintenance company, and from 2000 to 
2003 for a heating, air conditioning, and refrigeration 
company as an operations supervisor.  According to the 
Veteran, he had "gone on Social Security disability" in 2004 
following several strokes.  Reportedly, the Veteran was 
currently able to engage in various activities of daily 
living, including bathing, dressing, brushing and combing his 
hair, shaving, driving, and feeding himself, as well as 
taking the trash out.  Moreover, he currently helped with 
yard work by picking up leaves.  However, the Veteran was 
unable to climb ladders.  According to the Veteran, his left 
ankle had worsened in the sense that he currently had less 
movement in the ankle and more soreness.

On physical examination, there was noted a grossly deformed, 
protruding lateral malleolar bony prominence in the left 
ankle, with accompanying small varicosities in the feet, 
though with no heat, redness, or swelling.  Upon palpation of 
the anterior ankle-foot joint, the Veteran exhibited some 
tenderness, as well as some gross pain in the area of the 
lateral malleolus.  

Left ankle/foot strength 4+/5, with no evidence of any muscle 
atrophy.  Peripheral pulses were 2+ at the dorsalis pedis, 
though the posterior tibial pulses were unable to be 
palpated.  Sensory examination was grossly intact to light 
touch, pinprick, and temperature, and reflexes were 
downgoing.  

Range of motion measurements of the Veteran's left ankle 
showed dorsiflexion from 0 to 30 degrees, with accompanying 
discomfort.  Plantar flexion was from 0 to 18 degrees, once 
again, with accompanying discomfort.  Following three 
repetitions in dorsiflexion and plantar flexion, the Veteran 
reported pain, but with no fatigue, weakness, lack of 
endurance, or incoordination.  Nor was there any additional 
limitation of motion due to pain with repetition.  Inversion 
was from 0 to 16 degrees with accompanying pain, while 
eversion was from 0 to 14 degrees, with pain throughout the 
range of motion.  Following three repetitions in eversion and 
inversion, the Veteran did experience pain, though with no 
fatigue, weakness, lack of endurance, or incoordination.  The 
Veteran did, however, have an additional loss of motion with 
inversion due to pain, resulting in a final range of motion 
from 0 to 5 degrees.  Noted at the time of examination was 
that the Veteran exhibited a diminished range of motion in 
dorsiflexion, plantar flexion, eversion, and inversion.  
Radiographic studies of the Veteran's left ankle obtained in 
May 2008 showed evidence of large, well-corticated bony 
densities adjacent to the lateral malleolus, which were 
described as possibly related to remote trauma, though with 
no evidence of any acute fracture.  The pertinent diagnosis 
noted was of post-traumatic arthritis of the left ankle, with 
accompanying limitation of motion and pain, as well as gross 
deformity of the lateral malleolar bone.  

Pursuant to applicable law and regulation, degenerative 
arthritis established by X-ray findings is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When, however, limitation of motion of a specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a and Part 4, Code 5003 (2008).  

In order to warrant an increased, which is to say, 20 percent 
evaluation, there would need to be demonstrated the presence 
of a marked limitation of motion of the ankle involved, or, 
in the alternative, ankylosis of the ankle in plantar flexion 
of less than 30 degrees, ankylosis of the subastragalar or 
tarsal joint in poor weightbearing position, or a malunion of 
the os calcis or astragalus resulting in marked deformity.  
38 C.F.R. § 4.71a and Part 4, Codes 5270, 5271, 5272, 5273 
(2008).  A 30 percent evaluation, under those same laws and 
regulations, would require demonstrated evidence of ankylosis 
of the ankle in plantar flexion between 30 and 40 degrees, or 
in dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a 
and Part 4, Code 5270 (2008).  

Based on the aforementioned, the Board is of the opinion that 
current manifestations of the Veteran's service-connected 
left ankle disability more nearly approximate the criteria 
for a 20 percent evaluation than the 10 percent evaluation 
now in effect.  This is particularly the case given a 
restriction of plantar flexion in September 2008 of from 0 to 
18 degrees, with accompanying discomfort.  Significantly, at 
the time of that examination, there was noted a grossly 
deformed, protruding lateral malleolar bony prominence of the 
Veteran's left ankle, with tenderness to palpation along the 
anterior ankle/foot joint, and at the lateral malleolus.  
Moreover, as early as October 2007, the Veteran was described 
as having only minimal anterior/posterior tibiotalar motion, 
in conjunction with a "markedly antalgic" gait.  Such 
findings warrant the assignment of a 20 percent evaluation 
for the Veteran's service-connected left ankle disability.  A 
30 percent evaluation is, however, not in order, inasmuch as, 
at present, it has yet to be demonstrated that the Veteran 
suffers from ankylosis of his left ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  

In reaching this determination, the Board has given due 
consideration to the assignment of a greater than 20 percent 
evaluation for the Veteran's service-connected left ankle 
disability on an extraschedular basis.  However, based on the 
entire evidence of record, there is no indication that the 
Veteran's service-connected left ankle disability, in and of 
itself, has resulted in such marked interference with 
employment and/or frequent periods of hospitalization as to 
warrant the assignment of an extraschedular evaluation.  See 
38 C.F.R. § 3.321(b)(1) (2008).  In point of fact, based on 
the evidence of record, it would appear that the Veteran 
retired and/or "went on Social Security disability" primarily 
due to repeated (nonservice-connected) cerebrovascular 
accidents, which is to say, "strokes."  Under the 
circumstances, the Board is compelled to conclude that the 
20 percent evaluation now awarded for the Veteran's s 
service-connected left ankle pain with early degenerative 
changes is appropriate, and that a rating in excess of that 
is not warranted.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the Veteran's current appeal, symptomatology 
attributable to his service-connected left ankle disability 
has remained relatively stable.  In any case, based on a 
review of the entire evidence of record, the Board is of the 
opinion that, throughout the time period that the Veteran's 
increased rating claim has been pending, symptomatology 
attributable to his service-connected left ankle disability 
has not, in fact, undergone varying and distinct levels of 
severity.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide, and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in January 2003 and 
September 2007.  In those letters, VA informed the Veteran 
that, in order to substantiate his claim for an increased 
rating, he needed to show that his service-connected left 
ankle disability had undergone an increase in severity.  To 
the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the Veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As to informing the Veteran of what information and evidence 
he was to provide to VA, and what information and evidence VA 
would attempt to obtain on his behalf, VA informed him that 
it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
and private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

An evaluation of 20 percent, but no more, for the Veteran's 
service-connected left ankle pain with early degenerative 
changes is granted, subject to those regulations governing 
the payment of monetary benefits.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


